DETAILED ACTION
Election/Restrictions
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I consists of claims 6-13
		Claims 6-7 and 9-13 is direct to a method for wireless communication at a device (Figs.10) executing a plurality of resource management procedures (e.g.: resource configuration (Claims 6-7), resource allocation (claims 9-13)) for sets of cyclic prefixes to be used in a communication frame.
          Classified in CPC: H04W 72/005.
Group II consists of claims 14-23
Claims 14-23 is directed to a method of wireless communication at a device comprising of identifying particular processes of cyclic prefix distribution. (Fig(s).3-7) 
classified in CPC: H04L 27/2607.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I and II have separate utility such as a function for executing a plurality of resource management procedures for sets of cyclic prefixes to be used in a communication frame and identifying particular processes of cyclic prefix distribution. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together.
 Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries);
the prior art applicable to one invention would not likely be applicable to another invention;
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Conclusion
2.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
May 12, 2022